Judgment, Supreme Court, New York County (Burton S. Sherman, J.), entered April 17, 1990, which, inter alia, denied plaintiffs motion to reject defendants’ application for an additional $26,565.00 in defendants’ bill of costs and disbursements, unanimously affirmed, with costs. The appeal from the order of the same court, entered June 28, 1990, is deemed an appeal from said final judgment.
Plaintiff brought this action in 1984 seeking recognition as owner of a 25% interest in a limited partnership owning 2681 Broadway in Manhattan, which was then in the process of conversion to cooperative ownership. That conversion process was blocked by plaintiffs filing of a notice of pendency against the property, as the Attorney General refused to accept the plan for filing with the notice in effect. Defendants’ CPLR 6515 motion to discharge the notice of pendency was granted on condition they post a $1 million undertaking, upon a finding that the cooperative conversion was in the financial interest of all the parties to this action. The $26,565.00 involved herein represents five years’ premium on that undertaking. After a lengthy non-jury trial, the Court forcefully rejected plaintiff’s claim of a partnership interest. In these circumstances, there was no abuse of discretion in awarding the premiums for the undertaking as a reasonable and necessary expense of the action pursuant to CPLR 8301 (a) (12) (Deere Co. v Cerone Equip. Co., 33 AD2d 257, affd 27 NY2d 926). The appeal from the order of June 28, 1990 is deemed an appeal from the resettled final judgment, as the latter ministerially implemented the former (National Bank v Kory, 63 AD2d 579). Concur — Murphy, P. J., Rosenberger, Wallach and Asch, JJ.